
	
		III
		111th CONGRESS
		1st Session
		S. RES. 329
		IN THE SENATE OF THE UNITED STATES
		
			October 29, 2009
			Mr. Dorgan (for himself,
			 Mr. Baucus, Ms.
			 Collins, Mr. Conrad,
			 Mr. Schumer, Mr. Akaka, Mr.
			 Lugar, Mr. Franken,
			 Ms. Mikulski, and
			 Ms. Murkowski) submitted the following
			 resolution; which was considered and agreed to 
		
		RESOLUTION
		Recognizing the month of October 2009 as
		  National Principals Month.
	
	
		Whereas the National Association of Elementary School
			 Principals and the National Association of Secondary School Principals have
			 declared the month of October 2009 as National Principals
			 Month;
		Whereas school leaders are expected to be educational
			 visionaries, instructional leaders, assessment experts, disciplinarians,
			 community builders, public relations experts, budget analysts, facility
			 managers, special programs administrators, and guardians of various legal,
			 contractual, and policy mandates and initiatives, as well as being entrusted
			 with our young people, our most valuable resource;
		Whereas principals set the academic tone for their schools
			 and work collaboratively with teachers to develop and maintain high curriculum
			 standards, develop mission statements, and set performance goals and
			 objectives;
		Whereas the vision, dedication, and determination of a
			 principal provides the mobilizing force behind any school reform effort;
			 and
		Whereas the celebration of National Principals
			 Month would honor elementary, middle level, and high school principals
			 and recognize the importance of school leadership in ensuring that every child
			 has access to a high-quality education: Now, therefore, be it
		
	
		That the Senate—
			(1)recognizes the month of October 2009 as
			 National Principals Month; and
			(2)honors the
			 contribution of school principals in the elementary and secondary schools of
			 our Nation by supporting the goals and ideals of National Principals
			 Month.
			
